ORDER

PER CURIAM.
Appellant Van Johnson (“Mr. Johnson”) appeals from the decision of the Circuit Court of the City of St. Louis (Court), the Honorable Margaret M. Neill, after a jury found him guilty of Domestic Assault in the Third Degree, Section 565.073 1 and Unlawful Use of a Weapon, Section 571.030.1(4). The Court sentenced Mr. Johnson as a prior and persistent offender to a suspended imposition of sentence and probation for two years, and 312 days’ imprisonment (time served). Mr. Johnson contends the Court erred when it allowed witnesses to testify about his prior incidents of violence toward the victim. Mr. Johnson also claims the Court erred when it denied his motion for judgment of acquittal on the Unlawful Use of a Weapon charge, because the State failed to prove, beyond a reasonable doubt, that he exhibited a knife readily capable of lethal use.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).

. All statutory references are to RSMo. (2000).